          Case 1:19-cv-09521-JPC Document 65 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                        12/8/2020
SOUTHERN DISTRICT OF NEW YORK

CHIW YIN CHAN and JIESHENG LIN,
on behalf of themselves, FLSA Collective Plaintiffs
and the Class,                                                   Case No.: 1:19-cv-09521

                        Plaintiffs,
                                                                 [PROPOSED]
                                                                 RULE 68 JUDGMENT
                        v.

520 ASIAN RESTAURANT CORP.
      d/b/a Chef Yu
and TEO SU JIN,
                    Defendants.

        WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants 520 ASIAN

RESTAURANT CORP. d/b/a Chef Yu and TEO SU JIN (collectively, “Defendants”), having offered to

allow Plaintiffs CHIW YIN CHAN and JIESHENG LIN (“Plaintiffs”) to take a judgment against them,

jointly and severally, in the sum of Thirty Seven Thousand, Five Hundred Dollars and No Cent

($37,500.00), in accordance with the terms and conditions of the Defendants’ Rule 68 Offer dated

December 2, 2020 and filed as Exhibit A to Docket Number 63;


        WHEREAS, on December 3, 2020, Plaintiffs’ attorney having confirmed Plaintiffs’ acceptance of

Defendants’ Offer of Judgement (Dkt. No. 63);


        It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of Plaintiffs

in accordance with the terms and conditions of Defendants’ Rule 68 Offer dated December 2, 2020 and

filed as Exhibit A to Docket Number 63. The Clerk is directed to close this case.



SO ORDERED:

         December 7
Dated: ____________________, 2020                ___________________________________
New York, New York                               Judge John P. Cronan
                                                 United States District Judge
